Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 25, 2010                                                                                                  Marilyn Kelly,
                                                                                                                   Chief Justice

  139914                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                SC: 139914
                                                                   COA: 291123
                                                                   Wayne CC: 99-012340-FC
  KEITH TATE,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 10, 2009
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we VACATE the order of the Court of Appeals and we
  REMAND this case to the Court of Appeals for consideration of the issues raised by the
  defendant but not addressed by that court during its initial review of this case.

        We do not retain jurisdiction.

         HATHAWAY, J., not participating. Justice Hathaway recuses herself and will not
  participate in this case as she was the presiding trial court judge. See MCR 2.003(B).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 25, 2010                        _________________________________________
           s0517                                                              Clerk